Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 1 of 23 PageID #: 2290




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

  CATHERINE I.,                                                   :
            Plaintiff,                                            :
                                                                  :
                    v.                                            :       C.A. No. 19-394WES
                                                                  :
  ANDREW M. SAUL,                                                 :
  COMMISSIONER OF SOCIAL SECURITY,                                :
            Defendant.                                            :

                                   REPORT AND RECOMMENDATION

  PATRICIA A. SULLIVAN, United States Magistrate Judge.

           Based on a disability application filed on April 19, 2016, Plaintiff Catherine I. was found

  to be disabled from her alleged date onset (October 13, 2015) for most of the period, through

  August 30, 2018, based on the limiting impact of sarcoidosis, neuropathy, a left hip tear,

  migraines and scoliosis. However, the administrative law judge (“ALJ”) relied on the testimony

  of a medical expert (pulmonologist Dr. John Pella) to find medical improvement so that, from

  August 31, 2018, until the date of the decision (January 23, 2019),1 the ALJ found that she

  retained the residual functional capacity (“RFC”)2 to perform unskilled sedentary work, with

  additional limitations. A vocational expert testified that this RFC was sufficient to allow her to

  do jobs that exist in the national economy. Plaintiff contends that the ALJ’s adverse

  determination regarding the period in issue from August 31, 2018, to January 23, 2019, is tainted

  by error because he relied on the opinion of the non-examining medical expert, while affording




  1
    This limited period (from August 31, 2018, to October 23, 2018, the date of the ALJ hearing, and continuing until
  January 23, 2019, the date of the ALJ’s decision), which is the focus of this case, is referred to as the “period in
  issue.”
  2
   Residual functional capacity is “the most you can still do despite your limitations,” taking into account “[y]our
  impairment(s), and any related symptoms, such as pain, [that] may cause physical and mental limitations that affect
  what you can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 2 of 23 PageID #: 2291




  little or no weight to several treating sources, as well as because he improperly discounted

  Plaintiff’s testimony about the severity of her symptoms. In addition, after the ALJ rendered his

  decision, Plaintiff submitted three new opinions – two from pulmonologist Dr. Elizabeth Gay

  and the one from rheumatologist Dr. Jeffrey Sparks – which were material and directly relevant

  to the period in issue; yet the Appeals Council denied review, finding that the new evidence

  “does not show a reasonable probability that it would change the outcome of the decision.” Tr.

  2. Plaintiff also challenges this determination.

         Now before the Court is Plaintiff’s motion for reversal of the decision of the

  Commissioner of Social Security (“Commissioner”) denying Disability Insurance Benefits

  (“DIB”) under the Social Security Act, 42 U.S.C. § 405(g) (the “Act”). Defendant Andrew M.

  Saul (“Defendant”) has filed a counter motion for an order affirming the Commissioner’s

  decision. The matter has been referred to me for preliminary review, findings and recommended

  disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

         Having reviewed the entirety of the record, both the evidence presented to the ALJ and

  the opinions presented to the Appeals Council, I find that the ALJ erred in finding that Dr. Pella,

  the testifying medical expert, “had the opportunity to review the medical evidence of record in its

  entirety,” Tr. 57, in that, for the limited period in issue when Plaintiff was found not to be

  disabled, the record contains one hundred and fifty-six pages of medical evidence that Dr. Pella

  did not have an opportunity to review because it was not available until after his testimony. This

  medical evidence reflects appointments with two treating pulmonologists, the treating

  neurologist, the treating rheumatologist and the physical therapists; it includes material that

  indicates worsening of Plaintiff’s condition from what was assessed by Dr. Pella. Virgen C. v.

  Berryhill, C.A. No. 16-480 WES, 2018 WL 4693954, at *3 (D.R.I. Sept. 30, 2018) (error




                                                     2
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 3 of 23 PageID #: 2292




  requiring remand for ALJ to rely on medical expert who “reviewed an incomplete record” that

  did not include documents with indications of worsening). I also find that the Appeals Council’s

  refusal to review the ALJ’s decision despite Dr. Gay’s two new opinions – based on results from

  new clinical testing (an invasive CPET test) and resulting in a new diagnosis (dysautonomia) to

  explain symptoms (excessive fatigue and dyspnea) that Dr. Pella had dismissed as subjective and

  the ALJ discounted – amounts to a “a serious mistake or egregious error[, which] should result in

  remand.” Harlen David O. v. Berryhill, C.A. No. 18-17WES, 2019 WL 2501884, at *14 (D.R.I.

  Feb. 13, 2019) (quoting Mills v. Apfel, 244 F.3d 1, 5-7 (1st Cir. 2001)).

           Based on these findings, I recommend that Plaintiff’s Motion to Reverse the Decision of

  the Commissioner (ECF No. 13) be GRANTED to the extent that it seeks remand for rehearing

  and that Defendant’s Motion to Affirm the Commissioner’s Decision (ECF No. 15) be DENIED.

  I.       Factual and Procedural Background

           Plaintiff was thirty-two when she stopped work in October 2015. She has a high school

  diploma, attended some college and had worked as a bartender, waitress and customer service

  representative. She was married and the mother of a two-year-old child when hip pain

  (diagnosed as a labral tear) and back pain (diagnosed as scoliosis) caused her to take a leave.

  Plaintiff’s primary care physician, Dr. Mechery Davis, referred her to an orthopedist, Dr.

  Jonathan Schiller, who recommended hip surgery. Tr. 474. However, during a hospital

  admission in November 2015 for pneumonia, Tr. 700, a chest CT revealed what was diagnosed

  as stage III sarcoidosis;3 this diagnosis was confirmed by a lung biopsy performed in February


  3
    The parties’ briefs supplied the Court with internet-based definitions for some of the complex terms that are used
  in this case. The following relates to sarcoidosis:

           Sarcoidosis is a disease that leads to inflammation, usually in the lungs, skin, or lymph nodes, but
           that can also involve other areas of the body. Symptoms include cough, shortness of breath,
           weight loss, night sweats, and fatigue (www.nlm.nih.gov/medlineplus/sarcoidosis html).
           Sarcoidosis can be difficult to diagnose and ordinar[il]y requires a combination of imaging


                                                            3
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 4 of 23 PageID #: 2293




  2016. Hip surgery was postponed as Plaintiff focused on sarcoidosis, which was treated with

  steroids and a chemotherapy agent. Plaintiff’s symptoms included extreme fatigue, dyspnea,

  tachycardia, weakness and neuropathy, among others. After treating at Rhode Island Hospital,

  Plaintiff’s treatment shifted to Brigham and Women’s Hospital in Boston, where the treating

  team consisted of a pulmonologist, Dr. Gary Hunninghake, and, later in the period, another

  pulmonologist, Dr. Elizabeth Gay; a cardiologist, Dr. Garrick Stewart; and a rheumatologist, Dr.

  Jeffrey Sparks. Migraine headaches and small fiber neuropathy, the latter probably related to

  sarcoidosis, were followed initially by neurologist Dr. Meryl Goldhaber, and later in the period

  by a team of neurologists, Dr. Angeliki Vgontzas and Dr. Jennifer Hranilovich of Brigham and

  Women’s Faulkner Hospital.

          In April 2016, Plaintiff applied for DIB and, in the spring of 2017, Dr. Davis (her primary

  care physician) and Dr. Stewart (the cardiologist) submitted RFC opinions with exertional and

  other limits that precluded all work. Tr. 863-68, 870-75.

          Despite this record, the SSA non-examining physicians and psychologists opined that

  Plaintiff would be capable of light work with postural and environmental limitations. Tr. 138-

  60. After her claim was denied at the initial and reconsideration phases, it was referred to the

  ALJ for a hearing that was scheduled for December 2017. In advance of the hearing, Plaintiff

  submitted additional opinion evidence, including a letter from Dr. Sparks (the rheumatologist),



          studies, lung biopsy, and clinical findings (https://www mayoclinic.org/diseases-
          conditions/sarcoidosis/diagnosis-treatment/drc-20350363). All stages of sarcoidosis can cause
          serious symptoms and debilitating fatigue. Treatment can cause severe side-effects and other
          complications. (https://www.stopsarcoidosis.org/stages-of-sarcoidosis).

  ECF No. 14 at 3-4 n.4.

          Sarcoidosis occurs when a group of immune cells form lumps in an organ. Nat’l Heart, Lung,
          and Blood Inst. (visited Apr. 1, 2020) https://www.nhlbi.nih.gov/health-topics/sarcoidosis.

  ECF No. 15 at 2 n.1.


                                                         4
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 5 of 23 PageID #: 2294




  which concludes that pain, fatigue and weakness prevent Plaintiff from working, Tr. 1016, and a

  letter from Dr. Davis (the primary care physician), which states that shortness of breath,

  tachycardia, severe migraines, joint pain and mild depression and anxiety have adversely

  affected her ability to function so that she cannot work and requires assistance at home and to

  attend medical appointments, Tr. 1028.

         At the hearing held on December 19, 2017, Plaintiff testified about crushing fatigue,

  shortness of breath, tachycardia, the side effects of the aggressive medications prescribed to treat

  sarcoidosis, migraines, the untreated hip tear, and ongoing back pain, including that

  consideration was being given to an even stronger chemotherapy drug to be administered by

  infusion. Faced by Plaintiff’s complex and evolving medical situation, the ALJ continued the

  hearing so that he could call a medical expert.

         A lot happened before the hearing reconvened ten months later, on October 23, 2018.

  First, with increasing hip pain, Plaintiff returned to Dr. Schiller; despite sarcoidosis that still was

  requiring aggressive treatment, hip surgery was scheduled and performed in June 2018. After

  surgery, Plaintiff needed crutches, but by late July 2018 Dr. Schiller noted that she could

  ambulate without them, with a slightly impaired gait, impaired range of hip motion and strength

  deficiencies on the left side. Tr. 1913. In late June 2018, Dr. Stewart (the cardiologist) noted a

  normal ECG but ongoing palpitations, atypical chest pain, dyspnea and reduced exertional

  capacity. Tr. 1884-85. In July 2018, Dr. Sparks (the rheumatologist) noted that there was “no

  evidence of inflammatory arthritis,” but that he wanted her to “keep her regimen as her [sic] for

  now,” as well as that it remained possible that the team might decide to “treat sarcoidosis more

  aggressively.” Tr. 1929-30. And on August 23, 2018, Dr. Hranilovich (the neurologist) noted

  that “Patient continues to have high frequency migraine,” but that there had been a reduction in




                                                     5
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 6 of 23 PageID #: 2295




  the number (from twenty-eight a month to seven to eight a month) following an increase in

  migraine medication. Tr. 1949-51.

             This amplified record was examined by an SSA expert physician, pulmonologist Dr.

  Pella, whom the ALJ called as a medical expert at the reconvened hearing held on October 23,

  2018. At the beginning of the hearing, Plaintiff advised that more testing was coming, in that, in

  December 2018, she would undergo a “cardiac pulmonary stress test, where they have to put a

  catheter in my heart.” Tr. 72 (“They’re looking for dysautonomia . . . inflammation of the nerves

  in the autonomic nervous system.”). She testified that this test was scheduled because she was

  not feeling improvement with shortness of breath, fatigue, dizziness, heart rate and pain despite

  testing that showed improvement, as well as that migraines had increased since she had begun

  tapering off the steroid. Tr. 87-90. Her testimony established that she believes that her condition

  has worsened over time. Tr. 86-88, 90-91.

             During his testimony, Dr. Pella summarized the record and stated his opinion that

  Plaintiff’s symptoms from onset through the end of August 2018 equaled Social Security Listing

  14.09 (Inflammatory arthritis), both Part A and Part B.4 Thereafter, for the period from August




  4
      Part A of Listing 14.09 requires:

             Persistent inflammation or persistent deformity of:
                      1. One or more major peripheral weight-bearing joints resulting in the inability to
                      ambulate effectively (as defined in 14.00C6); or
                      2. One or more major peripheral joints in each upper extremity resulting in the inability to
                      perform fine and gross movements effectively (as defined in 14.00C7).

  Part B of Listing 14.09 requires:

             Inflammation or deformity in one or more major peripheral joints with:
                    1. Involvement of two or more organs/body systems with one of the organs/body systems
                    involved to at least a moderate level of severity; and
                    2. At least two of the constitutional symptoms or signs (severe fatigue, fever, malaise, or
                    involuntary weight loss).

  20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 14.09(A) & (B).


                                                              6
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 7 of 23 PageID #: 2296




  31 to October 23, 2018, (a matter of just seven weeks), Dr. Pella testified that, with Plaintiff

  recovering from arthroscopic hip surgery, no further evidence of inflammatory arthritis, only

  subjective evidence of palpitations, normal lung function tests and an improved CT scan,

  Plaintiff had recovered enough RFC to be able to perform sedentary work with additional

  limitations. Tr. 77-80. Dr. Pella explained his opinion that Plaintiff was no longer disabled –

  that what remained were subjective complaints not confirmed by clinical testing, that he did not

  believe that her medications would support side effects and that it was unclear what level of

  impairment remained from migraines, which he assumed only “ may happen occasionally.” Tr.

  79. Regarding the new test Plaintiff had testified was scheduled to be done in December 2018,

  Dr. Pella cabined his opinion as not including such “additional studies,” testifying, “I, obviously,

  don’t know what the basis for those additional studies are, given her past workup.” Tr. 74. He

  emphasized that his assessment of the symptoms such as extreme fatigue, dyspnea and

  palpitations “was during a period I’ve given. . . . I mean, it’s an ongoing record and an evolving

  record.” Tr. 83. Based on everything he reviewed, he opined, “she had myriad symptoms, but

  little, at least at this time, little objective evidence for impairment . . . . So, most of the

  symptoms left are primarily subjective in nature, as opposed to the earlier part of the record.” Tr.

  76, 80 (emphasis supplied).

          After the hearing, Plaintiff submitted Exhibits 60F and 61F, comprising one hundred and

  fifty-six pages of treating records that Dr. Pella did not see and did not consider in forming his

  opinion.

          A substantial portion of these new materials are physical therapy (“PT”) records

  reflecting intensive treatment from June to October 2018, not only to facilitate recovery from hip

  surgery, but also to address migraine-related pain and stiffness and the effects of sarcoidosis. Tr.




                                                      7
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 8 of 23 PageID #: 2297




  1957-2059. Plaintiff argues that these records are inconsistent with Dr. Pella’s testimony that

  Plaintiff was able to ambulate by the end of July, albeit with limitations, in that they state as

  “goals” functional capabilities that are more limited (e.g., “ambulate without limp independently

  without assistive device,” “walk through grocery store”). However, it is not clear whether the

  stated PT goals reflect functional limitations applicable to the period after August 30, 2018. The

  PT records do not indicate to what extent these goals, which had been formulated in the pre-

  August 30 period, had been achieved by that date.

         The remainder of the new records are from the treating team at Brigham and Women’s

  Hospital. First, on August 30, 2018, Dr. Hunninghake (the pulmonologist) noted:

         Sarcoidosis with substantial improvement in Chest CT findings since prior
         imaging. With stable to improving PFTs [pulmonary functioning tests]. . . . Will
         need to follow PFTs (and poss chest CT) in follow-up. This however does not
         appear to explain her continued respiratory symptoms (with a normal chest CT
         and PFTs). Will refer to dyspnea center for card/pulm exercise testing (it is
         possible tapering her steroids will help as well).

  Tr. 2068. Based on his concern about “continued respiratory symptoms,” id., Dr. Hunninghake

  referred Plaintiff to another pulmonologist, Dr. Elizabeth Gay, who saw her on October 9, 2018,

  Tr. 2076. Second, the new records include Dr. Gay’s treating notes, which indicate that she

  reviewed the most recent CT scan, the current pulse of 107 and performed an examination; her

  notes state: “history of pulmonary sarcoid . . . referred for dyspnea which has been getting worse

  despite good improvement in pulmonary parenchymal disease.” Tr. 2079. To address these

  concerns, Dr. Gay ordered the “Level 3 CPET to evaluate for dysautonomia.” Id. Third, on

  November 9, 2018, Plaintiff returned to the neurologist, Dr. Vgontzas, reporting that, as she

  began to taper off sarcoid medications, the migraines “worsened” to the point where they were

  “debilitating for the first two months” after tapering began, before becoming “somewhat stable

  last month” when a new medication was added. Tr. 2107-08. Based on these worsening



                                                    8
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 9 of 23 PageID #: 2298




  symptoms, Dr. Vgontzas recorded her recommendation that a new MRI would be required if

  these symptoms continued. Tr. 2108-09. And last, on November 14, 2018, Plaintiff saw Dr.

  Sparks, the rheumatologist; he noted that she was nearly recuperated from hip surgery and that a

  cardiopulmonary stress test had been ordered (by Dr. Gay), with “[w]orsening shortness of

  breath and dizziness but stable,” “[m]igraines on and off, mostly better,” and pain in feet and

  arms but “better controlled.” Tr. 2096. For sarcoidosis, as of this appointment in November

  2018, Plaintiff was still weaning off the steroid and still taking the chemotherapy agent.

          In his decision, the ALJ adverted to Dr. Spark’s treating record, focusing on his notation

  of “no evidence of inflammatory arthritis” in November 2018, which is a carry-over from a note

  to the same effect in July 2018. Tr. 49, 56 (discussing Tr. 1922-30, 2095-96). From Dr.

  Vgontzas’ most recent records, he cherry-picked the observations of normal gait and station and

  “seven to eight moderate headaches and one severe headache a month,” Tr. 49-50, 56, but

  ignored the observation that Plaintiff’s migraines became “debilitating” during the period on

  which Dr. Pella focused, as a result of the tapering of the steroid medication, and had only

  recently become “somewhat stable,” as well as Dr. Vgontzas’ notation that, if these symptoms

  continued, a new MRI would be ordered. Tr. 2107-09. Finally, the ALJ concluded that the new

  treating records from the pulmonologists (Drs. Hunninghake and Gay) show “[a]t most,”

  “subjective complaints of limited exertional ability.” Tr. 55. He ignored that Dr. Gay performed

  an examination and found the worsening symptoms so troubling that she ordered an invasive

  CPET to be conducted. Tr. 2076-79. Despite his awareness of these new treating records that

  Dr. Pella did not see, the ALJ nevertheless relied on the plainly wrong finding that, “[Dr. Pella]

  had the opportunity to review the medical evidence of record in its entirety.”5 Tr. 57. And the


  5
    Notably, the ALJ made the same finding for the period from onset until August 30, 2018. Tr. 52. For that period,
  the statement is largely true, in that, except for some physical therapy reports, Dr. Pella saw every treating and


                                                           9
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 10 of 23 PageID #: 2299




   ALJ’s decision – that Plaintiff was disabled until August 30, 2018, but not after – is based on the

   Pella testimony.

            After the ALJ’s decision issued on January 23, 2019, Plaintiff requested review of the

   adverse portion by the Appeals Council. In support of this request, she submitted three newly

   signed opinions relating to the period in issue.

            Two of the new opinions are signed by Dr. Gay. Although Dr. Gay had not seen Plaintiff

   since the appointment of October 9, 2018,6 her opinions (signed on March 5 and 15, 2019)

   indicate that the Level 3 CPET test results, supported by clinical findings as shortness of breath,

   fatigue, palpitations and dizziness, confirmed the diagnosis of dysautonomia, as well as that the

   CPET results, coupled with the earlier CT scan, confirmed the ongoing diagnoses of sarcoid and

   dyspnea. Tr. 8-20. Based on these test results, clinical observations and diagnoses, for

   functional limitations, Dr. Gay opined that Plaintiff could sit for no more than two hours, could

   stand or walk for less than two hours, would be frequently distracted, would require numerous

   breaks and would be absent more than three times a month. Id. These limitations preclude all

   work.

            The third new opinion is from the rheumatologist, Dr. Sparks. Signed on March 5, 2019,

   it is Dr. Sparks’ second opinion. The opinion reflects the diagnosis of “systemic sarcoidosis,”

   Tr. 22, as well as significant pain and limitations on movement and exertional capacity. Tr. 22-

   28. It does not elucidate how these limitations mesh with Dr. Sparks’ last treating note, which




   opinion record pertinent to the period during which he opined that Plaintiff’s symptoms were so severe as to equal
   Listing 14.09.
   6
    Dr. Gay is a treating source in that her contact with Plaintiff is for the purpose of ongoing medical treatment, and
   not just to provide an opinion based on an examination. The short length of Dr. Gay’s treating relationship with
   Plaintiff is a factor to be considered in evaluating her opinion. See 20 C.F.R § 404.1527(c). I do not endorse the
   Commissioner’s argument that, because the treating relationship had just begun, Dr. Gay is not a treating physician.


                                                            10
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 11 of 23 PageID #: 2300




   states that there is “no evidence of inflammatory arthritis,” that she was “[d]oing better” with

   sarcoidosis and that hip pain and sinusitis were “improved.” Tr. 2100.

          The Appeals Council rejected all three opinions. It found that they “do[] not show a

   reasonable probability that [they] would change the outcome of the decision.” Tr. 2.

   II.    Standard of Review

          The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

   42 U.S.C. § 405(g). Substantial evidence is more than a scintilla – that is, the evidence must do

   more than merely create a suspicion of the existence of a fact, and must include such relevant

   evidence as a reasonable person would accept as adequate to support the conclusion. Ortiz v.

   Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (per curiam); Rodriguez v.

   Sec’y of Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981); Brown v. Apfel, 71 F.

   Supp. 2d 28, 30 (D.R.I. 1999). Once the Court concludes that the decision is supported by

   substantial evidence, the Commissioner must be affirmed, even if the Court would have reached

   a contrary result as finder of fact. Rodriguez Pagan v. Sec’y of Health & Human Servs., 819

   F.2d 1, 3 (1st Cir. 1987); see also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991);

   Lizotte v. Sec’y of Health & Human Servs., 654 F.2d 127, 128 (1st Cir. 1981). The

   determination of substantiality is based upon an evaluation of the record as a whole. Brown, 71

   F. Supp. 2d at 30; see also Frustaglia v. Sec’y of Health & Human Servs., 829 F.2d 192, 195 (1st

   Cir. 1987); Parker v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986) (court also must consider

   evidence detracting from evidence on which Commissioner relied). Thus, the Court’s role in

   reviewing the Commissioner’s decision is limited. Brown, 71 F. Supp. 2d at 30. The Court does

   not reinterpret the evidence or otherwise substitute its own judgment for that of the

   Commissioner. Id. at 30-31 (citing Colon v. Sec’y of Health & Human Servs., 877 F.2d 148,




                                                   11
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 12 of 23 PageID #: 2301




   153 (1st Cir. 1989)). “[T]he resolution of conflicts in the evidence is for the Commissioner, not

   the courts.” Id. at 31 (citing Richardson v. Perales, 402 U.S. 389, 399 (1971)).

          The Court may remand a case to the Commissioner for a rehearing under sentence four of

   42 U.S.C. § 405(g); under sentence six of 42 U.S.C. § 405(g); or under both sentences. Seavey,

   276 F.3d at 8. To remand under sentence four, the court must either find that the

   Commissioner’s decision is not supported by substantial evidence, or that the Commissioner

   incorrectly applied the law relevant to the disability claim. Id. at 9. After a sentence four

   remand, the court enters a final and appealable judgment immediately, and thus loses

   jurisdiction. Freeman v. Barnhart, 274 F.3d 606, 610 (1st Cir. 2001). A remand required

   because of new evidence submitted to the Appeals Council is under sentence four. Orben v.

   Barnhart, 208 F. Supp. 2d 107, 115 (D.N.H. 2002).

   III.   Disability Determination

          The law defines disability as the inability to do any substantial gainful activity by reason

   of any medically determinable physical or mental impairment which can be expected to result in

   death or which has lasted or can be expected to last for a continuous period of not less than

   twelve months. 42 U.S.C. § 416(I); 20 C.F.R. § 404.1505. The impairment must be severe,

   making the claimant unable to do previous work, or any other substantial gainful activity which

   exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-1511.

          A.      The Five-Step Evaluation

          The ALJ must follow five steps in evaluating a claim of disability. See 20 C.F.R. §

   404.1520. First, if a claimant is working at a substantial gainful activity, the claimant is not

   disabled. 20 C.F.R. § 404.1520(b). Second, if a claimant does not have any impairment or

   combination of impairments that significantly limit physical or mental ability to do basic work




                                                    12
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 13 of 23 PageID #: 2302




   activities, then the claimant does not have a severe impairment and is not disabled. 20 C.F.R. §

   404.1520(c). Third, if a claimant’s impairments meet or equal an impairment listed in 20 C.F.R.

   Part 404, Appendix 1, the claimant is disabled. 20 C.F.R. § 404.1520(d). Fourth, if a claimant’s

   impairments do not prevent doing past relevant work, the claimant is not disabled. 20 C.F.R. §

   404.1520(e)-(f). Fifth, if a claimant’s impairments (considering RFC, age, education and past

   work) prevent doing other work that exists in the local or national economy, a finding of disabled

   is warranted. 20 C.F.R. § 404.1520(g). Significantly, the claimant bears the burden of proof at

   Steps One through Four, but the Commissioner bears the burden at Step Five. Wells v. Barnhart,

   267 F. Supp. 2d 138, 144 (D. Mass. 2003) (five step process applies to both DIB and SSI

   claims).

          B.      Opinion Evidence

          Substantial weight should be given to the opinion, diagnosis and medical evidence of a

   treating physician unless there are good reasons to do otherwise. See Rohrberg v. Apfel, 26 F.

   Supp. 2d 303, 311 (D. Mass. 1998); 20 C.F.R. § 404.1527(c). If a treating physician’s opinion

   on the nature and severity of a claimant’s impairments is well-supported by medically acceptable

   clinical and laboratory diagnostic techniques, and is not inconsistent with the other substantial

   evidence in the record, the ALJ must give it controlling weight. Konuch v. Astrue, No. 11-193L,

   2012 WL 5032667, at *4-5 (D.R.I. Sept. 13, 2012); 20 C.F.R. § 404.1527(c)(2). The ALJ may

   discount a treating physician’s opinion or report regarding an inability to work if it is

   unsupported by objective medical evidence or is wholly conclusory. See Keating v. Sec’y of

   Health & Human Servs., 848 F.2d 271, 275-76 (1st Cir. 1988). The ALJ’s decision must

   articulate the weight given, providing “good reasons” for the determination. See Sargent v.

   Astrue, No. CA 11–220 ML, 2012 WL 5413132, at *7-8, 11-12 (D.R.I. Sept. 20, 2012) (where




                                                    13
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 14 of 23 PageID #: 2303




   ALJ failed to point to evidence to support weight accorded treating source opinion, court will not

   speculate and try to glean from the record; remand so that ALJ can explicitly set forth findings).

          When a treating physician’s opinion does not warrant controlling weight, the ALJ must

   nevertheless weigh the medical opinion based on the (1) length of the treatment relationship and

   the frequency of examination; (2) nature and extent of the treatment relationship; (3) medical

   evidence supporting the opinion; (4) consistency with the record as a whole; (5) specialization in

   the medical conditions at issue; and (6) other factors which tend to support or contradict the

   opinion. 20 C.F.R § 404.1527(c). A treating physician’s opinion is generally entitled to more

   weight than a consulting physician’s opinion. See 20 C.F.R. § 404.1527(c)(2). If a treating

   source is not accorded controlling weight, the ALJ must apply the factors listed in 20 C.F.R. §

   404.1527(c). As SSR 96-2p provides:

          The notice of the determination or decision must contain specific reasons for the
          weight given to the treating source’s medical opinion, supported by the evidence
          in the case record, and must be sufficiently specific to make clear to any
          subsequent reviewers the weight the adjudicator gave to the treating source’s
          medical opinion and the reasons for that weight.

   SSR 96-2p, 1996 WL 374188, at *5 (July 2, 1996). The regulations confirm that, “[w]e will

   always give good reasons in our notice of determination or decision for the weight we give your

   treating source’s opinion.” 20 C.F.R. § 404.1527(c)(2). However, where a treating physician

   has merely made conclusory statements, the ALJ may afford them such weight as is supported by

   clinical or laboratory findings and other consistent evidence of a claimant’s impairments. See

   Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986).

          C.      Evaluation of Subjective Symptoms

          When an ALJ decides to discount a claimant’s subjective statements about the intensity,

   persistence and severity of symptoms, he must articulate specific and adequate reasons for doing




                                                   14
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 15 of 23 PageID #: 2304




   so or the record must be obvious. See Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24,

   26 (1st Cir. 1986); Rohrberg, 26 F. Supp. 2d at 309-10. A reviewing court will not disturb a

   clearly articulated finding supported by substantial evidence. See Frustaglia, 829 F.2d at 195. If

   proof of disability is based on subjective evidence so that the credibility determination is

   determinative, “the ALJ must either explicitly discredit such testimony or the implication must

   be so clear as to amount to a specific credibility finding.” Foote v. Chater, 67 F.3d 1553, 1562

   (11th Cir. 1995) (quoting Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir. 1983)). Guidance

   in evaluating the claimant’s statements regarding the intensity, persistence, and limiting effects

   of subjective symptoms is provided by SSR 16-3p, 2017 WL 4790249, at *49462 (Oct. 25,

   2017). It directs the ALJ to consider the entire case record, including the objective medical

   evidence; an individual’s statements about the intensity, persistence, and limiting effects of

   symptoms; statements and other information provided by medical sources and other persons; any

   other relevant evidence; and whether statements about the intensity, persistence, and limiting

   effects of symptoms are consistent with the medical signs and laboratory findings. SSR 16-3p,

   2017 WL 4790249, at *49465.

   IV.    Analysis

          The landscape for this claim shifted midway through the October 23, 2018, hearing when

   Dr. Pella announced his opinion. In that moment, Plaintiff’s need to sustain her burden of

   demonstrating her disability for most of the period in issue was eliminated; instead, she was

   suddenly focused on the brief period – seven weeks – leading up to the hearing. Prior the

   hearing, Plaintiff had submitted opinions from many of her treating sources (two from her

   primary care physician, one from her cardiologist and one from her rheumatologist); but none of

   these were based on clinical observations made during what became the period in issue based on




                                                    15
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 16 of 23 PageID #: 2305




   Dr. Pella’s testimony. Further, in light of the proximity of the hearing to the date when Dr. Pella

   opined that disability ended, treating notes generated during that brief period (from August 30,

   2018, until the hearing on October 23, 2018) were not made part of the record until after Dr.

   Pella testified.

            These matters of timing are the seeds from which this appeal has germinated. Plaintiff

   alleges error both by the ALJ and by the Appeals Council.

            A.        Alleged Errors by ALJ

            Facing a complex and rapidly evolving medical situation, the ALJ appropriately

   summoned a medical expert but nevertheless stumbled because reliance on Dr. Pella’s opinion

   for the period beginning August 31, 2018, clashes with the well-settled proposition that a

   medical expert’s testimony is not substantial evidence if he was not “privy to parts of [plaintiff’s]

   medical record [which] detracts from the weight that can be afforded [his] opinions.”7 Ruben M.

   v. Saul, C.A. No. 19-119MSM, 2020 WL 39037, at *9 (D.R.I. Jan. 3, 2020), adopted, C.A. No.

   1:19-CV-00119-MSM-PAS, 2020 WL 555186 (D.R.I. Feb. 4, 2020) (quoting Virgen C., 2018


   7
     I comment briefly on the reality that this error is not the thrust of Plaintiff’s critique of the ALJ’s decision; rather,
   Plaintiff’s principal attack challenges the ALJ’s puzzling across-the-board rejection of the 2017 treating opinions
   from Dr. Davis, Dr. Stewart and Dr. Sparks as applicable both during the period of disability, Tr. 51-52, and during
   the period in issue after August 30, 2018, Tr. 57. The problem is that, for the period of disability to which these
   opinions pertain, they are not just consistent with the respective physicians’ own treating notes and the treating
   record from the period to which they pertain, but are also consistent with the Pella opinion, which the ALJ accepted
   and adopted. Therefore, the ALJ’s assessment of them for the period of disability is unambiguously tainted by error,
   albeit error that is harmless in that the Pella opinion was accepted. As to the period in issue, these opinions all were
   signed in 2017; none is based on treatment of Plaintiff during the period in issue. Therefore, while the ALJ’s stated
   reason for rejecting them in the latter period does not make sense, 2017 opinions nevertheless should get no weight
   as assessments of Plaintiff’s condition in the last four months of 2018. Plaintiff’s argument is focused on these
   opinions; it does not advance her cause because the ALJ’s errors are harmless. My focus is not on these harmless
   errors, but rather on the error discussed in the text, which is missing from Plaintiff’s briefs. This approach is based
   on my conclusion that justice requires the Court to examine this error, particularly in light of the timing bind in
   which Plaintiff found herself as a result of Dr. Pella’s unexpected testimony. See Silva v. Colvin, No. CA 14-301 S,
   2015 WL 5023096, at *13 (D.R.I. Aug. 24, 2015) (“Court may, and should, raise issues sua sponte when the review
   of the record suggests that justice requires it”); Choquette v. Astrue, No. C.A. 08–384A, 2009 WL 2843334, at *10
   n.2 (D.R.I. Aug. 31, 2009) (when court encounters error plaintiff did not raise, it is compelled to raise it sua sponte).
   To avoid unfairness to the Commissioner, a special hearing was held on May 13, 2020, at which I advised the parties
   of my approach. See Banks v. Shalala, 43 F.3d 11, 12, 14 (1st Cir. 1994) (district court’s sua sponte affirmance of
   denial of claim without giving notice to parties is error requiring remand).


                                                              16
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 17 of 23 PageID #: 2306




   WL 4693954, at *2-3) (first and second alterations in original); see Sandra C. v. Saul, C.A. No.

   18-375JJM, 2019 WL 4127363, at *6 (D.R.I. Aug. 30, 2019), adopted by Text Order of Sept. 16,

   2019 (“Remand is necessary to allow for an error-free evaluation of the complete record.”). As

   Virgen C. makes clear, an ALJ cannot rely on a medical expert’s opinion if the expert did not see

   documents indicating that the claimant’s condition is different (that is, potentially worse) from

   what the expert found based on what he did see. 2018 WL 4693954, at *3 (“[I]f a state-agency

   physician reviews only a partial record, her ‘opinion cannot provide substantial evidence to

   support [an] ALJ’s residual functional capacity assessment if later evidence supports the

   claimant’s limitations.’”) (citing Ledoux v. Acting Comm’r, Soc. Sec. Admin., Civil No. 17-cv-

   707-JD, 2018 WL 2932732, at *4 (D.N.H. June 12, 2018)) (second alteration in original).

            In this case, Dr. Pella did not see Dr. Hunninghake’s August 30, 2018, treating note that

   reflects improvement in the CT scan and PFTs, yet also indicates that Dr. Hunninghake was so

   concerned by “continued respiratory symptoms,” Tr. 2068, that he referred Plaintiff to Dr. Gay.

   Dr. Pella also did not see anything reflecting Dr. Gay’s initiation of treatment, particularly her

   notation that “dyspnea . . . has been getting worse,” resulting in her decision to send Plaintiff for

   an invasive test (Level 3 CPET), Tr. 2079. Dr. Pella also did not see Dr. Vgontzas’ notation that,

   as Plaintiff began to taper off sarcoid medications, her migraines “worsened” to the point where

   they were “debilitating for the first two months,” Tr. 2107, after tapering began and that, despite

   becoming somewhat stable with increased medication, an MRI might be necessary if these

   symptoms continued.8 Therefore, the Pella opinion standing alone does not amount to



   8
    Dr. Pella also did not see Dr. Sparks’ note from November 14, 2018. Tr. 2095. However, this note is largely
   consistent with Dr. Sparks’ treating note from July 11, 2018, Tr. 1923, which Dr. Pella did see and incorporated into
   his opinion. The only arguable “worsening” reflected in the November note is that, after four more months, Plaintiff
   was still being weaned off the steroid and was still being treated with a chemotherapy medication. Moreover, the
   ALJ did consider this new record and noted its consistency with the July record. Tr. 56. If Dr. Sparks’ November
   2018 record were the only post-file review material that Dr. Pella did not see, it is far from clear that remand would


                                                            17
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 18 of 23 PageID #: 2307




   substantial evidence; yet it is the sole foundation for the ALJ’s RFC, in reliance on the plainly

   erroneous finding that “[Dr. Pella] had the opportunity to review the medical evidence of record

   in its entirety.” Tr. 57.

           Each of these unseen records indicate a condition that is worse than what Dr. Pella

   testified was the foundation for his opinion that Plaintiff had recovered the ability to work, albeit

   still on the cusp of disability. Each relates to symptoms and clinical procedures that Dr. Pella’s

   testimony expressly makes clear he did not consider in forming his opinion. E.g., Tr. 74

   (opinion disregards “additional studies” – “I, obviously, don’t know what the basis for those

   additional studies are, given her past workup.”); Tr. 79. (opinion based on assumption that

   migraines “may happen occasionally”); Tr. 80, 83 (opinion regarding fatigue, dyspnea and

   palpitations is based on conclusion that “symptoms left are primarily subjective in nature,” and

   pertinent only to “period I’ve given. . . . I mean, it’s an ongoing record and an evolving record.”).

   And the indication of worsening in each of these records was ignored by the ALJ; rather, he

   relied on his lay assessment, cherry-picked to focus only on the positive, to find them consistent

   with the Pella-based RFC. See Michele S. v. Saul, C.A. No. 19-65WES, 2019 WL 6242655

   (D.R.I. Nov. 22, 2019), adopted by Text Order of Dec. 13, 2019 (no remand despite post-file

   review evidence because ALJ carefully reviewed and considered new evidence, which was

   amenable to lay judgment that it contained no indication of worsening); Jessica M. v. Berryhill,

   C.A. No. 17-464JJM, 2018 WL 6731549, at *5 (D.R.I. Nov. 7, 2018), adopted by Text Order of

   Nov. 23, 2018 (ALJ may rely on lay judgment in crafting RFC only if medical findings establish

   little in the way of impairments; otherwise, medical opinion is required).




   be necessary. See Michele S. v. Saul, C.A. No. 19-65WES, 2019 WL 6242655 (D.R.I. Nov. 22, 2019), adopted by
   Text Order of Dec. 13, 2019.


                                                        18
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 19 of 23 PageID #: 2308




          When, as here, there are indications of worsening requiring medical interpretation, the

   adjudicator’s failure to procure further assistance from an expert requires remand for appropriate

   consideration of it. Alcantara v. Astrue, 257 F. App’x 333, 334 (1st Cir. 2007) (per curiam); see

   Ruben M., 2020 WL 39037, at *10 (“ALJ’s reliance on the state-agency physician opinion is

   error because of the post-file-review treating records . . . evidencing a worsening of Plaintiff’s

   spinal impairment that the state-agency physician did not consider”); Sandra C., 2019 WL

   4127363, at *6 (“It is well settled that remand is required when an ALJ relies on an RFC . . .

   opined to by an SSA non-examining source who lacked access to records reflecting a material

   worsening of symptoms.”) (citing Mary K v. Berryhill, 317 F. Supp. 3d 664, 668 (D.R.I. 2018)

   (“[c]ourt does not know whether the non-examining state agency physicians would have

   rendered the same Step 2 opinions if they had all of the medical evidence”)). Based on the

   foregoing, and mindful of the medical complexity of Plaintiff’s impairments, as well as the

   extreme limitations found by Dr. Pella for the period in issue without access to these new and

   complex treating records (including those from another well-qualified pulmonologist), I

   recommend remand pursuant to sentence four of 42 U.S.C. § 405(g) for further consideration of

   this treating evidence. See Sandra C., 2019 WL 4127363, at *6 (“remand is required when an

   ALJ relies on an RFC on cusp of disability” opined to by SSA expert who did not see records

   indicating “worsening”).

          As to Plaintiff’s secondary challenge – to the ALJ’s rejection of her subjective

   descriptions of the severity of her symptoms during the period in issue (but not during the prior

   period of disability) – with remand necessary to evaluate properly the post-file review treating

   evidence with the assistance of a medical expert, mindful of recent guidance from our Circuit, I

   also recommend that the Court direct that the ALJ reweigh his assessment that Plaintiff’s




                                                    19
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 20 of 23 PageID #: 2309




   subjective statements are not “entirely consistent with the medical evidence,” Tr. 55, for the

   period affected by this treatment. See Sacilowski v. Saul, No. 19-1712, 2020 WL 2508018, at

   *6-7 (1st Cir. May 15, 2020) (with no evidence to rebut claimant’s testimony about symptom

   severity, it should be taken as true).

           B.       Alleged Error by the Appeals Council

           In this case, the ALJ’s decision for the limited period in issue was based on a record

   showing that the sarcoidosis clinical signs, as reflected in PFT tests and CT scan, were

   improving, yet Plaintiff reported that debilitating symptoms of extreme fatigue and dyspnea were

   persisting. In reliance on the evidence before him, the ALJ found that, with no clinical testing to

   explain these symptoms, all that remained were “subjective complaints of limited exertional

   ability,” Tr. 55, which he concluded were overstated. He relied on Dr. Pella’s RFC, based on Dr.

   Pella’s judgment that “most of the symptoms left are primarily subjective in nature, as opposed

   to the earlier part of the record.” Tr. 80.

           The evidence before the ALJ did not include the two new opinions signed by Dr. Gay on

   March 5 and 15, 2019, which focus on these symptoms and report the clinical findings resulting

   from the Level 3 CPET test; based on the new clinical findings, Dr. Gay diagnosed

   dysautonomia and endorsed the ongoing diagnoses of sarcoid and dyspnea. According to Dr.

   Gay, the symptoms that the ALJ discounted because of improvement in the clinical testing

   available as of the date of the decision – shortness of breath, fatigue, palpitations and dizziness –

   are consistent with her new clinical test results and cause limitations greater than those in the

   ALJ’s RFC.9 Because of the unusual timing caused by Dr. Pella’s unexpected opinion that



   9
    Plaintiff also submitted to the Appeals Council a new opinion from the rheumatologist, Dr. Sparks, signed on
   March 5, 2019. Because this opinion clashes with Dr. Sparks’ last treating notes from July and November 2018,
   which were accurately summarized by the ALJ in his decision, Tr. 49, 56-57, I find no error, never mind


                                                          20
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 21 of 23 PageID #: 2310




   Plaintiff recovered the capacity to work just weeks before the ALJ’s hearing, these treating

   source opinions reporting on the CPET tests results did not come into existence until after the

   ALJ decided the case. Yet the Appeals Council rejected them and declined to review the case,

   finding that they “do[] not show a reasonable probability that [they] would change the outcome

   of the decision.” Tr. 2.

           The Appeals Council must review a case if it receives “additional evidence that is new,

   material, and relates to the period on or before the date of the hearing decision, and there is a

   reasonable probability that the additional evidence would change the outcome of the decision.”

   20 C.F.R. § 404.970(a)(5). To find Appeals Council error,10 the Court must consider whether the

   Appeals Council’s stated reason for declining review is a serious mistake or egregious error.

   Harlen David O., 2019 WL 2501884, at *14 & n.21. In this Circuit, Plaintiff’s challenge to the

   Appeals Council’s decision faces the high bar set by Mills v. Apfel, 244 F.3d 1 (1st Cir. 2001),

   which holds that the Appeals Council’s decisions should be afforded “a great deal of latitude”

   and “great deference.” Id. at 5-7; see Cookson v. Colvin, 111 F. Supp. 3d 142, 149 (D.R.I.

   2015); Larocque v. Barnhart, 468 F. Supp. 2d 283, 286-87 (D.N.H. 2006). If egregious error

   taints the Appeals Council’s determination that the new evidence does not “show there is a

   reasonable probability that the additional evidence would change the outcome of the [ALJ’s]

   decision,” Tr. 2, remand is required for further consideration by the ALJ, even though he did not

   make “a mistake” in ignoring evidence that was never presented to him. Mills, 244 F.3d at 5. If


   “egregious” error, in the Appeals Council’s finding that the Sparks opinion “does not show a reasonable probability
   that it would change the outcome of the decision.” Tr. 2.
   10
     As a threshold matter, the Appeals Council may reject new evidence unless the claimant demonstrates that “good
   cause” justified the late submission. 20 C.F.R. § 404.970(b)(3)(iv). Presumably because of the tight timing in this
   case, particularly because Dr. Gay’s opinions did not exist at the time of the ALJ’s decision, the Appeals Council
   did not find that Plaintiff had failed to show good cause. See Solomonson v. Berryhill, 18-CV-5249, 2019 WL
   6134168, *2 (E.D.N.Y. Nov. 19, 2019) (evidence that did not exist at time of ALJ’s decision is new and there is
   good cause for claimant’s failure to submit earlier). My analysis assumes that good cause was established.


                                                           21
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 22 of 23 PageID #: 2311




   the supplementary evidence is starkly inconsistent with the ALJ’s determination, and undermines

   it, the Appeals Council’s denial of review constitutes an egregious mistake. Orben, 208 F. Supp.

   2d at 111.

          In this case, the Appeals Council learned what the ALJ (and Dr. Pella) did not know –

   that Dr. Gay’s testing had yielded abnormal clinical results that resulted in a diagnosis explaining

   the symptoms (dyspnea and fatigue) that Dr. Pella (and therefore the ALJ) had dismissed as

   entirely subjective. Therefore, these symptoms, which had befuddled Dr. Hunninghake to the

   point where he referred Plaintiff to Dr. Gay, are now supported by new clinical findings and a

   new diagnosis to explain their persistence, undermining the ALJ’s decision to discount them as

   overstated in light of the absence of clinical findings. In light of how pivotal the discounting of

   Plaintiff’s subjective statements regarding the severity of her symptoms was to the outcome for

   the period in issue, there can be little question that the Gay opinions are starkly inconsistent with

   and undermine the ALJ’s determination; therefore, the Appeals Council’s denial of review

   constitutes an egregious mistake. Id.

          Pursuant to sentence four of 42 U.S.C. § 405(g), I recommend that the matter be

   remanded to afford the ALJ the opportunity to revisit his disability determination in light of this

   compelling evidence provided to the Appeals Council, which the ALJ never had the chance to

   review. Id. at 114-15.

   V.     Conclusion

          Based on the foregoing analysis, pursuant to sentence four of 42 U.S.C. § 405(g), I

   recommend that Plaintiff’s Motion to Reverse the Decision of the Commissioner (ECF No. 13)

   be GRANTED to the extent that it seeks remand for rehearing and that Defendant’s Motion to

   Affirm the Commissioner’s Decision (ECF No. 15) be DENIED. Any objection to this report




                                                    22
Case 1:19-cv-00394-WES-PAS Document 17 Filed 05/26/20 Page 23 of 23 PageID #: 2312




   and recommendation must be specific and must be served and filed with the Clerk of the Court

   within fourteen (14) days of its receipt. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure

   to file specific objections in a timely manner constitutes waiver of the right to review by the

   district judge and the right to appeal the Court’s decision. See United States v. Lugo Guerrero,

   524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st

   Cir. 1980).


   /s/ Patricia A. Sullivan
   PATRICIA A. SULLIVAN
   United States Magistrate Judge
   May 26, 2020




                                                    23
